Title: To John Adams from Richard Rush, 2 August 1813
From: Rush, Richard
To: Adams, John



Dear Sir.
Washington August 2. 1813

It is no interference with my publick employments to write to you. I can command some portion of almost every day, and the priviledge of using it in this way is most gratifying to me.
Michiavel says war ought to be the only study of a prince. We shall indeed, Sir, be taught, by terrible experience, that it must henceforth be more the study of our republick. One of our Colonels told me not long since that, on the lines last fall, under the proclamation general Smythe, out of broken parts of three regiments conjoined into one, amounting in the whole to about seven hundred, there was not a man fit to make a sergeant or corporal; not one who could serve as fugleman; not a single one who had ever served as a soldier before, or had the least notion of the business; and every officer, he added, from the Colonel (himself) downwards—without a single exception—was as ignorant, and unable to give any just instruction. In no country in the world, perhaps, could a similar fact occur. It was not so at the commencement of our glorious little revolution. At least I imagine it was not. Then, there had been but an interval of about 15 years since the French war, and soldiers I presume, as well as officers, foreign and native who knew something of the business of fighting, were to be found scattered about the colonies, as stragglers if no more. But now there are none of any sort. With the heartiest desire, I believe, and with every practicable effort, to wage the war with effect, it would seem as if the present government could not. The country has been searched all over, throughout all classes and parties, with the mere view, I am sure, to get the best officers it affords to command our troops. Omissions there may have been in this respect, but I fancy from ignorance only, if any. General North, of New York, was offered a command; Governor Ogden, of New Jersey; Governor Davy, of North Carolina: these all refused: Major Pinckney; of South Carolina, has accepted. Winder was the first federal lawyer of Baltimore, or as good as the first. He had genius, military ambition, had been addicted to military studies, and the best hopes were formed of him. I could name others. Yet, under all, disgrace seems to be our portion; defeat certainly. The troops have now been well recruited; are well fed, well clothed, well paid, and led one after another sometimes too in sight of a beaten enemy, under the yoke of capitulation! The hint in your letter seems to resolve it all, and I know no other way. By the thirty years of indolent, improvident, peace the art of war has gone from among us. Even now we are the plovers, the pidgeons, the very brants, you describe. The error seems to me less a present one, than the total neglect heretofore of all military knowledge and affairs in our country.
Mr Madison rides out, and attends to business again. His long sickness has pulled him down a good deal, but I hope he is permanently recovered from this attack.
The publick always sieze with avidity every thing that is supposed to come from the pen of Mr J. Q. Adams now that he is abroad. His communications to you at present must be of peculiar interest. I heard Mr Gallatin drop a hint before he went away (derived, possibly, through Mr Daschkoff, though I know not) that the violent friendship between England and Russia was not to last long. The present events in Europe do not take from the probability of this. The French minister, in whose company I was yesterday, thinks a peace will follow the armistice. But, like the rest of us, I suppose he can only guess as yet.
With respectful and constant devotion; I am yours,

Richard Rush.